Hamblen, C.J., dissenting: I must disagree with the majority opinion. I respectfully submit that the basis for the majority’s allowance of a depreciation deduction in this instance is sophistical and wrong. The majority would create a tax shelter for musicians, which, in my judgment, is based on incorrect legal analysis and some findings of fact that are unsupported by the record. The statutory interpretation of sections 167 and 168 is wrong in this context. Pertinent legislative history regarding determinable useful life is ignored. The antique violin bows are treasured "works of art” that for 71 years the Internal Revenue Service has treated, with congressional acquiescence, as nondepreciable property because as instruments and collectibles they have an indeterminable useful life. The majority’s holding is contrary to legal precedent. See Browning v. Commissioner, T.C. Memo. 1988-293, affd. 890 F.2d 1084 (9th Cir. 1989); see also Clinger v. Commissioner, T.C. Memo. 1990-459. I. Legal Analysis A. Statutory Construction The threshold issue in this case is whether the antique Tourte bows are property “of a character subject to the allowance for depreciation provided in section 167” within the definition of “recovery property” in section 168. Secs. 1245(a)(3), 168(g)(3). The majority opinion concludes, as a matter of law, that if a taxpayer uses in his trade or business tangible personal property which suffers some wear and tear, irrespective of whether the wear and tear can be restored by ordinary maintenance, irrespective of whether it has a determinable useful life, and irrespective of whether it declines in value, the taxpayer is entitled to depreciate the property under ACRS (section 168) by treating it as falling within one of the five broad classes of “recovery property”. I cannot agree. That conclusion contradicts the basic underpinnings of the depreciation allowance and the holdings of this Court and other courts. With the exception of the tangibility requirement for ACRS, the definition of “recovery property” is virtually identical to the definition of property eligible for depreciation under the pre-ACRS methods. Sec. 167(a). Because the basic definition resembles the pre-ACRS definition of depreciable property, certain principles and judicial interpretations established thereunder are of value in determining what property meets the basic ACRS “recovery property” definition. It is true that section 168 represents a restructuring of the concept of depreciation deductions and that Congress has de-emphasized the concept of useful life and abandoned the concept of salvage value. But Congress did not release the concept of depreciation from the moorings of useful life. In Newark Morning Ledger Co. v. United States, 507 U.S._, 113 S. Ct. 1670, 1680 (1993), the Supreme Court noted that “The entire justification for refusing to permit the depreciation * * * evaporates, however, when the taxpayer demonstrates that the asset in question wastes over an ascertainable period of time.” The corollary is that, if property suffers no waste and lacks a determinable useful life, it is not depre-ciable. Tunnell v. United States, 512 F.2d 1192 (3d Cir. 1975); S.S. Ballin Agency, Inc. v. Commissioner, 446 F.2d 554 (3d Cir. 1971), affg. T.C. Memo. 1969-203; Westinghouse Broadcasting Co. v. Commissioner, 309 F.2d 279 (3d Cir. 1962), affg. 36 T.C. 912 (1961); Citizens & Southern Corp. v. Commissioner, 91 T.C. 463, 479 (1988), affd. 919 F.2d 1492 (11th Cir. 1990); Judge v. Commissioner, T.C. Memo. 1976-283. Although section 168 effects significant changes in the calculation of the depreciation allowance, useful life remains a hallmark of the basic concept of depreciation in both sections 167 and 168. First, the determination with respect to the class of recovery property cannot be made without reference to the useful life of the property. Second, to be “recovery property” under either section 168(c)(2)(A) or (B), the property must be “section 1245 class property” that, in turn, is defined as “property of a character subject to the allowance for depreciation provided in section 167”. Sec. 1245(a)(3). Property depreciable under section 167 must be subject to waste and have a determinable useful life. See Browning v. Commissioner, supra. While the majority opinion apparently acknowledges that this is correct as far as section 167 is concerned, it ignores this requirement in discussing section 168. As we stated in Clinger v. Commissioner, supra, “the concept of useful life was not eliminated by the enactment of ACRS under ERTA; hence * * * petitioner must establish that an asset used in a trade or business has a determinable useful life”. Accord Arkla, Inc. v. United States, 27 Fed. Cl. 226 (1992). The question of whether a tangible asset used in a trade or business is subject to wear and tear is of course a starting point for determining whether an asset is depreciable. But it is not the final determinant. The premise underlying the depreciation allowance is that wear and tear or obsolescence causes a corresponding reduction in the value of an asset and diminishes its useful life. The end product of the depreciation allowance is the taxpayer’s recovery of capital expenditures (costs) made in acquiring a wasting asset used in a trade or business or held for the production of income. See Noyce v. Commissioner, 97 T.C. 670, 688 (1991). Depreciation is therefore keyed to wear and tear or obsolescence because they generally cause corresponding reductions in the useful life and value of property. Consequently, sections 167 and 168 are connected or linked so that an asset, such as a Tourte bow, that has an indeterminable useful life is not depreciable. It seems to me that the majority opinion has twisted these depreciation provisions beyond the contours of their clear and unambiguous language so as to defeat the plain purpose of Congress. B. Legislative History, Proposed Regulations, and Rulings The legislative history of section 168, as revealed in the “Overview” section of the Senate Finance Committee (S. Rept. 97-144 (1981), 1981-2 C.B. 412) and the House Ways and Means Committee (H. Rept. 97-201 (1981), 1981-2 C.B. 352) reports states: In general, property is depreciable if it is (1) used in a trade or business or for the production of income, and (2) subject to wear and tear, decay or decline from natural causes, exhaustion, or obsolescence. Land, goodwill, stock, and other assets that do not have a determinable useful life and that do not decline in value predictably are not depreciable. * * * [S. Rept. 97-144, supra, 1981-2 C.B. at 421; emphasis supplied.] Substantially similar language is used in the conference committee report, H. Conf. Rept. 97-215 (1981), 1981-2 C.B. 481, 487, under the heading “Eligible Property”, which states that “ACRS does not apply to (1) property not depreciated in terms of years”. Moreover, the Joint Committee on Taxation summary (the so-called Blue Book) states that ACRS “does not change the determination under prior law as to whether property is depreciable or nondepreciable”. Staff of Joint Comm, on Taxation, General Explanation of the Economic Recovery Tax Act of 1981, at 77 (J. Comm. Print 1981). The majority opinion essentially ignores these statements. The Joint Committee on Taxation summary likewise reiterates the statements made in the committee reports that assets that do not decline in value on a predictable basis or that do not have a determinable useful life are not depreciable. Section 1.168-3(a)(l)(ii), Proposed Income Tax Regs., 49 Fed. Reg. 5957 (Feb. 16, 1984), tracks and is entirely consistent with the legislative history. It provides in part: “Property is considered recovery property only if such property would have been depreciable under section 167. ACRS does not apply to * * * works of art”. I think Congress was aware of the longstanding rulings of the Internal Revenue Service that “works of art” are not depreciable. The term “other assets” would certainly include valuable antique violin bows.1  Depreciation is defined as a loss in the value of property over the time the property is being used. In Commissioner v. Idaho Power Co., 418 U.S. 1, 10 (1974), the Supreme Court commented as follows: Over a period of time a capital asset is consumed and, correspondingly over that period, its theoretical value and utility are thereby reduced. Depreciation is an accounting device which recognizes that the physical consumption of a capital asset is a true cost, since the asset is being depleted. * * * In 1985, bow 1 was purchased for $30,000 and appraised at $35,000; bow 2 was purchased for $21,500 and appraised at $25,000. In 1993, at the time of trial, the bows were insured for $45,000 and $35,000, respectively, based on a 1990 appraisal by Yung Chin, a repairer and dealer of fine bows. Petitioners’ costs were simply not used up over the claimed 5-year period. Indeed, Richard Simon could not say how long the bows would be usable. C. Legal Precedent The majority opinion has dubiously attempted to distinguish Browning v. Commissioner, T.C. Memo. 1988-293, affd. 890 F.2d 1084 (9th Cir. 1989), and Clinger v. Commissioner, T.C. Memo. 1990-459. Candor requires that we not try to discard or overrule them sub silentio. In Browning, we held that the Stradivarius, Ruggeri, and Gabrielli violins were nondepreciable because the taxpayer, a professional musician, could not prove they had a determinable useful life. In affirming our decision, the Court of Appeals stated: They [the taxpayers] have failed to show any real decrease in value. The Tax Court did not clearly err when it found that the Brownings did not present sufficient evidence to refute the Commissioner’s ruling that the violins would actually appreciate in value over time rather than depreciate. * * H: * ‡ # As the Tax Court noted, antique violins such as a Stradivarius are considered collectible items and not all purchasers need necessarily be professional musicians. Therefore, the violins have a value independent of their tonal qualities and that value may extend their useful lives which makes the violins more like pieces of art. * * * [890 F.2d at 1086-1087.] In Clinger v. Commissioner, supra, relating to a Gittins oil painting purchased by a professional artist for use in her studio, this Court specifically held: Accordingly, it is our opinion that the concept of useful life was not eliminated by the enactment of ACRS under ERTA; hence, where respondent has determined that a taxpayer’s assets have no determinable useful life and consequently are not depreciable, petitioner must establish that an asset used in a trade or business has a determinable useful life and prove the class of recovery property to which it is assigned. * * * See, e.g., Andrew Crispo Gallery, Inc. v. Commissioner, 16 F.3d 1336, 1342 (2d Cir. 1994), affg. in part, vacating in part and remanding T.C. Memo. 1992-106. The majority opinion relies principally on one case, Noyce v. Commissioner, 97 T.C. 670 (1991), which stands in sharp contrast to and is distinguishable from Browning and Clinger. In Noyce we concluded that the taxpayer’s use of his private airplane and payment of related expenses in the course of his employment were part of his trade or business of being a corporate official. Thus, it was held that he may deduct depreciation and expenses related to such travel to the extent such amounts exceed amounts reimbursable under his employer’s policy. Noyce is distinguishable from this case in several respects. (1) The majority in Noyce pointed out that section 168 has two requirements: First, the asset (tangible) must be of a type which is subject to wear and tear, decay, decline, or exhaustion. Sec. 168(c); sec. 1.167(a)-2, Income Tax Regs. Second, the property must be used in the taxpayer’s trade or business or held for the production of income. Sec. 168(c)(1). * * * [97 T.C. at 689.] At issue in Noyce was the second section 168 requirement — whether the taxpayer used the airplane in his trade or business. It was undisputed that, if properly used, the airplane suffered wear and tear and could be depreciated. Indeed, the Commissioner’s Rev. Proc. 87-56, 1987-2 C.B. 674 (as clarified and modified by Rev. Proc. 88-22, 1988-1 C.B. 785) specifically lists airplanes (except those used in commercial or contract carrying of passengers or freight) as constituting 5-year-class property under section 168. The Commissioner did not argue that the airplane was not depre-ciable property under section 167, but only that the depreciation deduction was dependent on satisfaction of the section 162 requirements. We rejected that argument. By contrast, the key issue in the present case is the first section 168 requirement — whether the Tourte bows are the type of property subject to depreciation. Petitioners have not shown that they are. (2) The majority opinion points out that the taxpayer in Noyce was allowed to deduct depreciation on an airplane that appreciated in economic value. Further, it stated that “allowable deductions for depreciation will often not be reflective of economic depreciation.” 97 T.C. at 688. Both of these statements are correct, but they cannot be used to wholly disregard the statutory requirement that an asset be a wasting asset. As stated in Noyce, “Depreciation is not really an ‘expenditure’ but an allowance based on a presumed wasting of a previous capital investment.” Id. While economic and statutory depreciation may not be coincident, they share the factual premise of a wasting asset. Petitioners have not proved the presence of such an asset in this case. To be sure, the deduction for depreciation is designed to protect taxpayers from an economic loss, “not to make taxpayers a profit thereby”. Massey Motors, Inc. v. United States, 364 U.S. 92, 101 (1960); see Hibernia Natl. Bank v. United States, 740 F.2d 382, 386 (5th Cir. 1984) (“[W]here it is clear that the taxpayer will suffer no economic loss, no deduction is allowable.”). D. Work of Art Vel Non The majority opinion characterizes the Tourte bows as not being “works of art” because they are actively and regularly used in petitioners’ trade or business as professional musicians. I would not characterize a “work of art” so narrowly. I think the term should be given a broad, expansive meaning. One definition of a “work of art” contained in Webster’s New 20th Century Dictionary (unabridged 1983) is “anything beautifully made, played, sung or acted”. That definition would certainly include an antique musical instrument or bow, a Shakespearean play, a Verdi opera, or a Navajo rug. And “art” is defined in the same dictionary as “products of creative work”. In the final analysis the answer probably lies in the eyes of the beholder or owner. In any event, this Court has rejected the notion that “works of art and commercial equipment necessarily are mutually exclusive concepts.” London Displays Co. v. Commissioner, 46 T.C. 511, 514 (1966). Even if used in a trade or business, a “work of art” retains its character as a work of art because it does not have a determinable useful life and generally does not decline in value over a predictable period. See Clinger v. Commissioner, supra; Associated Obstetricians & Gynecologists, P.C. v. Commissioner, T.C. Memo. 1983-380, affd. per curiam 762 F.2d 38 (6th Cir. 1985). To say the least, I expect the Smithsonian curator of musical instruments would be shocked to learn that a Stradivarius violin or a Tourte bow is not regarded as a treasured “work of art”. Consequently, in my view, the Tourte bows in this case should be considered as a type of property which is not subject to depreciation. In cases of this kind it seems that our role should begin and end with assuring that the Commissioner’s authority to implement the congressional mandate has been exercised in a reasonable manner. See United States v. Correll, 389 U.S. 299 (1967). I respectfully submit that the majority has not done so. E. Matching The majority opinion focuses on the concept of matching income with the cost of producing that income in allowing the depreciation. The Supreme Court has noted that “it is the primary purpose of depreciation accounting to further the integrity of periodic income statements by making a meaningful allocation of the cost entailed in the use * * * of the asset to the periods to which it contributes.” Massey Motors, Inc. v. United States, supra at 104. Although the matching concept is perhaps a useful analogy vis-a-vis the depreciation deduction, it is basically an accounting concept and not a concept regarding depreciable property. Moreover, the concept of matching is certainly not a guiding principle of construction of tax statutes or tax policy in every situation. One need only look to the fate of former sections 452 and 462, which were included in the original 1954 Code, ch. 736, 68A Stat. 3, 152, 158, to be disabused of that notion. In repealing these sections Congress determined that, regardless of their adherence to sound accounting principles, the provisions were “not acceptable for tax purposes.” See American Automobile Association v. United States, 367 U.S. 687, 695 (1961). Even if there were some reassurance to be found in the concept of matching, that reassurance cuts the other way. The concept of matching income and expenses would indicate that when the income-producing asset retains its value, the taxpayer has not expended the purchase price, but rather has merely converted it from cash to an asset of equal value. Depreciation, in a sense, departs from realization principles, allowing a taxpayer to recognize a loss in the value of an asset without the requirement of disposition. But depreciation assumes that the asset will be consumed and decline in value over a predictable period of time. When an asset increases in value, as here, there is no loss or waste to match against income, a circumstance which, to say the least, stands the concept of matching revenue and cost on its head.2 See Johnson, “Soft Money Investing under the Income Tax”, 1989 U. Ill. L. Rev. 1019, 1040-1041 (1990): we can expect * * * [nonwasting assets] to give infinite streams of income, or at least such indefinite and long streams of income that we can presume for practical purposes that they are infinite. * * * Accordingly, the taxpayer has the same asset in each subsequent year as he or she had immediately after purchase — an infinite line of income. * * * As long as the asset retains its value, a purchaser has not expended the purchase price, but rather just converted it from cash to an asset — just as the original purchase merely converted wealth from cash to an asset. [Fn. ref. omitted.] See also Dodge, The Logic of Tax 252 (1989). II. Factual Analysis There are some intermediate and ultimate findings of fact and conclusions that concern me because they appear to be incorrect or unsupported by the record. A. Wear and Tear of Violin Bows The “wear and tear” concept relates to the physical life of tangible property. The physical life must be lessened by wear and tear that cannot be corrected by regular maintenance. See Lindheimer v. Illinois Bell Tel. Co., 292 U.S. 151, 167 (1934) (depreciation represents “the loss, not restored by current maintenance, which is due to all the factors causing the ultimate retirement of the property. These facts embrace wear and tear, decay, inadequacy, and obsolescence.” (Emphasis added.)). The majority opinion finds that the “petitioners’ frequent use of the Tourte bows subjected them to substantial wear and tear during the year in issue.” Majority op. p. 260 (emphasis added). While there is obviously some degree of wear and tear to any wood instrument or bow, I doubt whether these particular bows suffered “substantial” wear and tear. Richard Simon, whose testimony was somewhat inconsistent, said the bows were kept in “perfect condition”, and that the bows showed “a very minuscule amount of wear”. Fiona Simon testified that she avoided “abusive wear and tear to these fine bows” and that “you cannot avoid some wear and tear, but we do try and minimize it by keeping the bows in a good state of repair”; and when asked whether the bows with proper care would last throughout her lifetime, she answered, “I would hope, but who knows?” Yung Chin, the bow repairer, stated that the stick was “worn down somewhat” and that there was “a slight amount of use shown on the handle of the bow”. But he said there were no cracks or damage to the bows and that they were fully capable of being used in a professional capacity. Obviously the bows were in excellent condition at the time of trial when Judge Laro permitted both petitioners to play their violins with the two Tourte bows in a courtroom demonstration. That occurred 8 years after they were first used by petitioners. When asked about the present playability of the bows, Richard Simon testified on cross-examination: Q. Do both Francois Tourte bows play as well today as they did when you played them in ’85? A. That’s a very interesting question. I can’t answer that. I have no idea. For me, they play better, but I — I couldn’t tell you. I’d have had to have recorded myself playing them and then have a comparison recording under the same conditions, which— Q. Do the Francois Tourte bows produce the same tonal quality today as they did in 1985? A. I can’t answer that question either. I don’t know. I hope they do. Q. When you purchased the bows in 1985, how long did you think you would be playing with them? A. I didn’t. Let me — let me say one thing. You know, there are some people that have really conniving minds and go through all kinds of mental detours. I bought a bow because I bought a bow. I bought a bow because I loved it, and the thing I thought about was living with that bow and that bow living with me. That’s all I thought about. Q. Do you intend to use the Francois Tourte bows in future performances? A. As long as I can protect it from anything happening to it, absolutely. Much of Richard Simon’s testimony regarding the “wear and tear” to the bows related to the frog, the ferrule (the screw), and the horsehair. When petitioners acquired the bows, the original frog and ferrule had to be replaced because they were not usable. However, petitioners did not discard them. They put them in a vault for safekeeping so that, as Richard Simon testified, they could protect their investment. Apparently the frog and the ferrule have to be repaired or replaced periodically, and the horsehair is replaced about every 18 months. It is the stick that is most valuable, and as long as it is properly maintained it will be usable for an indefinite period of time. Even assuming the bows may eventually wear out, the unanswered question is how long this would take. They have lasted 175 years so far and may be good for another 175 years, if properly maintained. If ever they do cease to be usable, they may well continue to have independent value as collectibles. This is supported by the testimony of Wiley Grant, respondent’s expert witness, who was also a witness in Browning v. Commissioner, T.C. Memo. 1988-293, affd. 890 F.2d 1084 (9th Cir. 1989). B. Appendix Photograph The appendix, majority op. p. 266, which was Exhibit 15 admitted into evidence, is a copy of a photograph of a violin bow that appears to have had abusive treatment. Respondent’s counsel objected to its admission. The picture, which was admitted into evidence, was taken from a book objected to by respondent’s counsel and not admitted into evidence. The photograph is irrelevant. It is not a photograph of either of the Frangois Tourte bows in issue or of another Tourte bow. The maker of the bow is unknown. We do not know when it was made. We do not know its age. We do not know what kind of wood was used to make it. We know nothing about its condition, or how long it was used. Richard Simon assumed that it was abused or damaged, possibly by perspiration and excessive pressure. The testimony of Richard Simon on re-direct examination was as follows: THE WITNESS: May I just add that the reason that picture was included in this book was as a warning to people what can happen to a bow if you abuse it and you don’t take extreme precautions. THE COURT: Are you able to speculate over how much time it would take in order for a bow to be eroded in the manner in which that was? THE WITNESS: Not and be honest about it. The testimony of Richard Simon on re-cross-examination was as follows: Q. Mr. Simon, referring to the photograph which has been identified as Petitioners’ Exhibit 15, do your Francois Tourte bows look like that bow? A. I wouldn’t have bought them if they did, obviously, nor would anybody else. They would be garbage. Q. Do they look like that bow today? I mean, present day, do your Francois Tourte bows look the same as that photograph? A. You mean do they look absolutely identical to that? No. But they look partly like that, of course, because they suffer wear. It’s a very minuscule amount of wear, but they suffer wear. Q. They don’t suffer the same amount of wear as indicated in that— A. They haven’t been played as long as those bows have. Q. Do you know how long — how old that bow in the photograph is? A. Sure. I’d estimate that bow was played for about 20 years or 25 years. Q. Do you know what period that bow dates from? A. I know nothing about it. It’s not identified. Q. Do you know how much the bow was probably played? A. It’s not identified. I mean, frankly, I’m not a bow expert. I’m just looking at a picture, and I recognize what I’m seeing, but I can’t identify anything — it’s beyond recognition at this point. In short, it appears that the majority has inferred that this picture of an unidentified and abused bow is similar to the bows owned by petitioners. The picture is, purely and simply, not evidence of wear and tear to petitioners’ Tourte bows. C. Footnote 5 The record does not show how many years bow 1 was in collections or how many years it was used before it was placed in a collection. Based solely on Richard Simon’s uncorroborated testimony, I would not draw the inference, as the majority has, majority op. note 5, that bow 1 (or bow 2) “had never been used prior to petitioners’ purchase of it.” On cross-examination Richard Simon testified as follows: Q. When was the first time the Francois Tourte bows that you purchased were played on? A. When is the first time? I couldn’t tell you. Q. So, you don’t know — do you know whether they were played on before you played— A. I have no information about the bows except that I own them and what I’ve told you already. All Richard Simon knows is that the bows he purchased from Moes & Moes, Ltd., in 1985 were previously in the Hans Weissar collection in California and that Weissar had acquired them from another person who had a world-famous collection. He does not know how long they were in these collections or whether they were used before he purchased them. Surely, the fair inference to draw from these facts is that Frangois Tourte made both bows as functional tools for musicians and they were so used in their early years. D. Determinable Useful Life The record in this case clearly shows that the Tourte bows have no determinable3 useful life. Nobody knows how long they will last as either usable works of art in petitioners’ hands or ultimately as collectibles. Nowhere in Richard Simon’s testimony does he say how many years the bows may last or how long they will be usable if regularly and carefully maintained. His principal comment regarding petitioners’ use of the bows was that it is “a very great responsibility for us to preserve the stick for future generations”.4 When Fiona Simon, on cross-examination, was asked how long a bow would last, she responded, “I have no idea.” Yung Chin, the bow repairer, likewise could not determine the useful life of the bows. He testified on re-direct examination as follows: Q. Do you have any opinion as [to] the useful life or the longevity of a bow? A. I don’t believe you can put a specific number on that. Q. It’s not possible to determine with any certainty at all the — the—the useful life of a bow. A. I would say that’s correct, what you said. I mean accidents happen. Q. Okay. But — okay. So, the answer is no, that you cannot put a useful life to it. A. If you ask — if you — if you — I can’t put a definite number and say the bow will last 25 years. That I can’t do. Finally, Wiley Grant, respondent’s expert, stated in his report that the bows were treasured works of art that had no determinable useful life. Who can say with any degree of certainty how long these bows will last if given reasonable care? III. Conclusion The Tourte bows are usable and treasured works of art whose physical life and use to petitioners were not lessened by wear and tear that could not be restored by current maintenance. Their cost was not being consumed or used up over a determinate period. They have inherent and independent value as collectibles that may remain for centuries. Based on the foregoing legal and factual analysis of this case, I would hold that the Tourte bows were not of a character subject to the allowance for depreciation. Chabot, Jacobs, Whalen, and Halpern, JJ., agree with this dissent.   Moreover, where, as here, petitioners were allowed to deduct expenses for repairing the bows, there could be a double deduction if depreciation were also allowed.    Determinable means “that can be determined, decided, or ascertained with positiveness”. Webster’s New 20th Century Dictionary (unabridged 1983).    It is interesting to note the following colloquy between the Court and Richard Simon about his Amati violin: THE COURT: Well, let’s just take the case of your violin for the moment. It began to be played on in 1926. What is its useful life if it were played on three times a week, approximately, before it’s played out? THE WITNESS: I don’t know. I haven’t had it long enough. THE COURT: Okay. THE WITNESS: But I do an awful lot of playing on it. Violins are more— THE COURT: But are we talking a matter of decades, or are we talking periods longer than that? THE WITNESS: Well, I think we may be talking about a period of perhaps as much as 100 years.